Exhibit 10.1

--------------------------------------------------------------------------------





 
EIGHTH MODIFICATION AGREEMENT AND COVENANT WAIVER
 
This Eighth Modification Agreement and Covenant Waiver (this “Agreement”) is
made as of April 1, 2009 but effective as of March 31, 2009 (the “Effective
Date”), by and between VINEYARD NATIONAL BANCORP, a California corporation
(“Borrower”) and FIRST TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”).  Unless
otherwise set forth herein, all capitalized terms used herein shall have the
meaning given such terms in the Loan Documents (defined below).

 
           WHEREAS, in connection with a loan from Lender to Borrower in the
original principal amount of $70,000,000.00, with a current outstanding
principal loan balance of $48,300,000.00; (the “Loan”), the Borrower executed
and delivered to Lender that certain Amended and Restated Promissory Note
(“Note”) dated March 29, 2007, that certain Loan Agreement (“Loan Agreement”),
that certain  Pledge Agreement together with Addendum to Pledge Agreement
(collectively the “Pledge”), each dated as of March 17, 2006, that certain
Modification Agreement effective as of May 11, 2006 (“First Modification”), that
certain Second Modification Agreement and Covenant Waiver effective as of March
29, 2007 (“Second Modification”), that certain Third Modification Agreement and
Covenant Waiver effective as of March 15, 2008 (“Third Modification”), that
certain Fourth Modification Agreement and Covenant Waiver effective as of June
30, 2008 (“Fourth Modification”), that certain Fifth Modification Agreement and
Covenant Waiver dated and effective as of August 29, 2008 (“Fifth
Modification”), that certain Amendment to Fifth Modification Agreement and
Covenant Waiver effective as of September 23, 2008 (“Amendment to Fifth
Modification”), that certain Sixth Modification Agreement and Covenant Waiver
effective as of October 28, 2008 (“Sixth Modification”) and that certain Seventh
Modification Agreement and Covenant Waiver effective as of November 28, 2008
(“Seventh Modification”) (this Agreement, the Note, the Loan Agreement, the
Pledge, the First Modification, the Second Modification, the Third Modification,
the Fourth Modification, the Fifth Modification,  Amendment to Fifth
Modification, the Sixth Modification, the Seventh Modification and any other
documents executed by Borrower in connection with the Loan (but expressly
excluding the Letter Agreement, as defined in the Seventh Modification) are
collectively herein referred to as the “Loan Documents”);

 
           WHEREAS, Borrower desires to extend the maturity date of the Loan
through May 22, 2009;

 
           WHEREAS, Borrower has requested that Lender extend the Waivers (as
defined in the Fifth Modification and Amendment to Fifth Modification) and the
Additional Waivers (as defined in the Seventh Modification) through and
including May 22, 2009 (the “Waivers”);

 
           WHEREAS, subject to the terms and conditions contained herein, Lender
is willing to (i) extend the Maturity Date of the Loan and (ii) extend the
Waivers.

 
           NOW, THEREFORE, FOR MUTUAL CONSIDERATIONS, the receipt and
sufficiency of which is hereby acknowledged, the undersigned Borrower and Lender
do hereby modify the Loan Documents as follows:



 
 

--------------------------------------------------------------------------------

 
1) Capitalized Terms.  Any capitalized term used but not defined herein shall
have the meaning ascribed to it in the Loan Documents.  All references to the
“Loan Documents” in the Loan Agreement and any of the other Loan Documents shall
include, without limitation, this Agreement and all other such Loan Documents,
as modified by this Agreement.
 
2) Extension of Maturity Date; Waiver. Subject to Borrower’s compliance with all
representations, warranties, covenants and agreements contained in this
Agreement and all the other Loan Documents as modified hereby:
 
(a) Maturity Date.  The “Maturity Date” set forth in the Loan Agreement and
elsewhere in the Loan Documents is hereby modified to mean May 22, 2009 (the
“New Maturity Date”).
 
(b) Waivers.  Lender hereby extends the Waivers for a period through and
including the New Maturity Date.
 
3) Modification of the Note.  The Note and, where applicable, the other Loan
Documents are hereby modified as follows:
 
a. Interest Rate.  From and after March 31, 2009 through and including the New
Maturity Date, interest shall accrue on the outstanding principal balance of the
Note at a fixed annual rate equal to the LIBOR Rate, as hereinafter defined,
plus three hundred fifty (350) basis points (LIBOR Rate + 3.50%). As used
herein, the term “LIBOR Rate” refers to the sixty (60) day London Interbank
Offered Rate, as determined by Lender in its sole (but reasonable)
discretion.  The LIBOR Rate shall be determined by Lender as of March 31, 2009
(or, if such date is not a business day, then on the next preceding business
day).  Interest shall be calculated on the basis of a 360 day year and the
actual number of calendar days elapsed.  Notwithstanding anything else in this
instrument to the contrary, in no event shall the maximum rate of interest
payable in respect to the indebtedness evidenced hereby exceed the maximum rate
of interest allowed to be charged by applicable law.
 
b. Payment Schedule.  Said principal and accrued interest thereon shall be due
and payable as hereinafter set forth:
 
On the New Maturity Date the entire outstanding principal balance of the Loan,
any accrued and unpaid interest thereon, and all incurred fees shall be due and
payable without demand.
 
c. No New Advances.  Borrower may not reborrow any sums repaid under the Loan,
and Lender has no obligation to advance any new loan proceeds under the Loan.
 
4) Conditions of Extension of Maturity Date; Waiver.  Lender’s agreement to
extend the Maturity Date and Waivers is conditioned upon and subject to the
timely satisfaction by Borrower of each of the following conditions
(collectively the “Conditions of Modification”):
 
a. Correctness and Warranties.  Except as expressly modified or waived herein,
all representations and warranties made by Borrower to Lender under this
Agreement and the other Loan Documents (including without limitation all of
Borrower’s representations and warranties set forth in Sections 3.5 and 3.9 of
the Loan Agreement) are and shall remain true and correct through and including
the New Maturity Date and payment in full of the Loan.
 
b. No Defaults Hereunder.  Borrower shall not breach any promise or covenant
contained in this Agreement and shall not be in default under any provision of
this Agreement or the other Loan Documents (except with respect to the Waivers,
as waived hereby).
 


 
 

--------------------------------------------------------------------------------

 
5) Termination Events.  Each of the following shall constitute a Termination
Event and an Event of Default under this Agreement and all other Loan Documents
without any further cure or grace period, notwithstanding anything to the
contrary in the Loan Documents (each, a “Termination Event”):
 
a. Conditions of Modification; Compliance.  If Borrower shall fail to comply in
a timely manner with any of the Conditions of Modification set forth above.
 
b. Bankruptcy.  If Borrower shall become a debtor in bankruptcy by means of
either a voluntary or involuntary petition.
 
c. Receivership; Insolvency.  If any kind of receivership or insolvency
proceeding is commenced by or against Borrower.
 
6) New Maturity Date; Acceleration of Loan.  Borrower agrees that the Loan
automatically, and without notice, shall be immediately all due and payable in
full upon the earlier of:
 
a. New Maturity Date; or
 
b. The occurrence of any Termination Event, as defined above.
 
           The entire amount of the Loan, including all accrued and unpaid
interest, shall be immediately due and payable upon the earlier to occur of the
New Maturity Date or the occurrence of any Termination Event, and Lender shall
be entitled immediately to exercise all of its rights and remedies under the
Loan Documents, all without further notice to Borrower; provided, however, that
in no event shall the occurrence of a Termination Event under Section 5.b. or
5.c. above affect the rights and obligations of Borrower and Lender under the
Letter Agreement.
 
7) Representations, Warranties and Covenants.  As an inducement to Lender to
enter into this Agreement, Borrower makes the following representations,
warranties and covenants:
 
a. Enforceability.  The Loan, this Agreement, and all the other Loan Documents
are fully enforceable, and the Loan is not subject to any defense or
counterclaim or any claim of setoff or recoupment by Borrower.
 
b. Representation by Counsel.  Borrower has been represented by, or advised to
consult with, counsel in connection with the negotiation and execution of this
Agreement; this Agreement represents an arms-length transaction; and Borrower
has acted in good faith in the making of this Agreement.


 
 

--------------------------------------------------------------------------------

 
c. Consents.  The execution and performance of this Agreement by Borrower does
not and will not violate any agreement to which Borrower is a party, and the
execution and performance of this Agreement by Borrower does not require the
consent of any third party, or if the consent of a third party is required, such
consent has been previously obtained by Borrower.
 
d. Sale of Assets.  Through and including the New Maturity Date, Borrower will
not dispose of any of its property outside the ordinary course of business or as
otherwise provided for in this Agreement or the Letter Agreement.
 
e. New Debt.  Through and including the New Maturity Date, Borrower will not
incur any additional debt except for unsecured trade debt incurred in the
ordinary course of business without the prior written consent of Lender in its
sole and absolute discretion.
 
f. Impairment.  Borrower will take no action which would impair its ability to
perform its obligations hereunder or to satisfy any of the Conditions of
Modification.
 
g. Extension Fee.  Promptly after with Borrower’s execution hereof, Borrower
shall pay Lender’s attorneys fees in connection herewith.
 
8) Further Assurances.  At any time and from time to time after the date of this
Agreement, at the request of Lender, Borrower shall, without further
consideration, and at Borrower’s sole expense, execute and deliver such
documents and instruments, and take such actions, as Lender may deem necessary
(a) to perfect any of Lender’s security interests or liens granted in any of the
Loan Documents, and/or (b) to carry out the purposes and intentions of this
Agreement and the Loan Documents.
 
9) Effectiveness of the Loan.  This Agreement shall not constitute a novation of
any of the other Loan Documents, and all the Loan Documents shall survive the
execution of this Agreement and remain in full force and effect subject only to
the Waivers as set forth herein and to any express modifications thereto as
herein provided.  The lien and security interest on the Collateral granted
pursuant to the Pledge is hereby extended, and the lien and security interest on
the Collateral shall continue to secure the remaining amounts outstanding in
respect of all indebtedness that may be due and owing pursuant to the terms of
the Loan Documents, including without limitation principal and interest on all
amounts loaned pursuant to the Note.  There are no oral representations or
assurances from Lender to Borrower which survive the execution of this
Agreement.
 
10) Release and Waiver.  Borrower hereby acknowledges and stipulates that it has
no claims or causes of action of any kind whatsoever against Lender.  Borrower
represents that it is entering into this Agreement freely, and with the advice
of counsel as to its legal alternatives.  Borrower hereby releases Lender from
any and all claims, causes of action, demands and liabilities of any kind
whatsoever whether direct or indirect, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, known or unknown, which Borrower has or
may acquire in the future relating in any way to any event, circumstance, action
or failure to act to the date of this Agreement.  The release by Borrower
herein, together with the other terms and provisions of this Agreement, is
executed by Borrower advisedly and without coercion or duress from Lender,
Borrower having determined that the execution of this Agreement, and all its
terms and provisions are in Borrower’s economic best interest.


 
 

--------------------------------------------------------------------------------

 
11) No Obligation to Extend; No Waiver.  Borrower acknowledges and agrees that
Lender is not obligated and does not agree to any additional extensions of the
New Maturity Date or any further Waivers except as expressly set forth
herein.  Except as expressly provided herein as to the New Maturity Date and the
Waivers, (i) this Agreement shall not constitute a waiver by Lender of any
defaults under the Loan Documents, (ii) Lender reserves all of its rights and
remedies under the other Loan Documents, and (iii) all of the Loan Documents are
in all respects confirmed, ratified and approved and are in full force and
affect as of the date hereof.  No action or course of dealing on the part of
Lender, its officers, employees, consultants, or agents, nor any failure or
delay by Lender with respect to exercising any right, power or privilege of
Lender under the Loan Documents or this Agreement, shall operate as a waiver
thereof, except to the extent expressly provided herein.
 
12) Costs and Expenses.  Borrower agrees to pay on demand all out-of-pocket
costs and expenses of Lender, including the fees and out-of-pocket expenses of
counsel for Lender, in connection with the administration, enforcement, or
protection of Lender’s rights under this Agreement and/or the Note and other
Loan Documents.
 
13) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
 
14) Amendments.  This Agreement cannot be amended, rescinded, supplemented or
modified except in writings signed by the parties hereto.
 
15) Entire Agreement.  Subject to Section 9 above, this Agreement, together with
the Letter Agreement, contains the entire agreement of the parties and
supersedes any other discussions or agreements relating to the subject of this
Agreement.
 
16) Time of the
Essence.                                                      TIME IS OF THE
ESSENCE OF THIS AGREEMENT.
 
17) Counterpart Signature Pages.  This Agreement may be executed in one or more
counterparts and may be delivered by facsimile or electronic mail, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
[Signatures on Following Page]


 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
EIGHTH MODIFICATION AGREEMENT AND COVENANT WAIVER


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


                                                                           BORROWER:


VINEYARD NATIONAL BANCORP,
a California corporation


 

 By:  /s/Glen C. Terry
 
Name:
 
Glen C. Terry
 
Title:
 
President and Chief Executive Officer

 
 

 
STATE OF  CA
COUNTY OF RIVERSIDE


           Before me, Elizabeth A. Reyes, Notary Public of the state and county
aforesaid, personally appeared Glen C. Tery, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be President and Chief Executive Officer (or
other officer authorized to execute the instrument) of VINEYARD NATIONAL
BANCORP, a California corporation, the within named bargainor, and that he as
such President and Chief Executive Officer, executed the foregoing instrument
for the purpose therein contained, by signing the name of the corporation by
himself as Glen C. Terry, President and Chief Executive Officer

           
 
WITNESS MY HAND, at office, this 1st day of April, 2009.




                                                                           /s/
Elizabeth A. Reyes
                                                                           Notary
Public


My Commission Expires:
 
January 24, 2010

 
 

--------------------------------------------------------------------------------

 




COUNTERPART SIGNATURE PAGE TO
EIGHTH MODIFICATION AGREEMENT AND COVENANT WAIVER


           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.




                                                                LENDER:


                                                                FIRST TENNESSEE
BANK NATIONALASSOCIATION, a national banking association


                                                               

 By:  /s/David S. Work
 
Name:
 
David S. Work
 
Title:
 
Executive Vice President

 
 
 
 
                                                                                         
 
 
 

 
STATE OF TENNESSEE
COUNTY OF SHELBY


           Before me, G. Porter Robinson, Notary Public of the state and county
aforesaid, personally appeared David S. Work, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be Executive Vice President  (or other
officer authorized to execute the instrument) of First Tennessee Bank National
Association, a national banking association, the within named bargainor, and
that he as such  Executive Vice President, executed the foregoing instrument for
the purpose therein contained, by signing the name of the national banking
association by himself as David S. Work, Executive Vice President.


           WITNESS MY HAND, at office, this 1st day of April, 2009.




                                                                           /s/
G. Porter Robinson
                                                                           Notary
Public


My Commission Expires:


April 28, 2009

 
 

--------------------------------------------------------------------------------

 



 
 